I concur in the judgment of reversal but not for the reason given in the majority opinion. The property was first rented at $17 per month; subsequently the rent was raised to $20 per month; and this rental covered the term from the first day to the last day of each calendar month. The lessee held over for several years. This constituted a tenancy from month to month, not a tenancy at will: Hollis v. Burns, 100 Pa. 206; Hood v. Drysdale, 27 Pa. Super. 540; and the tenant was entitled to full 30 days' notice before the expiration of his monthly term, which in this case was not given; he was notified on August 15, 1922, to vacate on September 15, 1922.
There was, however, no evidence in the case to justify a verdict of $500. The actual damages proven were trivial in amount and there was no evidence of wantonness or malicious conduct justifying punitive damages. On that ground I would reverse the judgment and award a new trial.
GAWTHROP, J., joins in this opinion. *Page 341